



Exhibit 10


AMENDMENT NO. 11 TO
THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT


THIS AMENDMENT NO. 11 TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Agreement”) is dated and is effective as of April 27, 2020, and
is entered into by and among UNITED RENTALS (NORTH AMERICA), INC., a Delaware
corporation (the “Originator”), UNITED RENTALS RECEIVABLES LLC II, a Delaware
limited liability company (the “Seller”), UNITED RENTALS, INC., a Delaware
corporation (the “Collection Agent”), LIBERTY STREET FUNDING LLC, a Delaware
limited liability company (“Liberty”), and GOTHAM FUNDING CORPORATION, a
Delaware corporation (“Gotham”, and together with Liberty, the “Purchasers”),
THE BANK OF NOVA SCOTIA (“Scotia Capital”), as a Bank (as defined in the
Purchase Agreement referred to below), as administrative agent (the
“Administrative Agent”) for the Investors and the Banks (as such terms are
defined in the Purchase Agreement referred to below) and as purchaser agent for
Liberty (the “Liberty Purchaser Agent”), PNC BANK, NATIONAL ASSOCIATION (“PNC”),
as a Bank and as purchaser agent for itself (the “PNC Purchaser Agent”), MUFG
BANK, LTD. (“MUFG”), as a Bank and as purchaser agent for Gotham (the “Gotham
Purchaser Agent”), TRUIST BANK, successor by merger to SunTrust Bank (“ST”), as
a Bank and as purchaser agent for itself (the “ST Purchaser Agent”), and THE
TORONTO-DOMINION BANK (“TD”), as a Bank and as purchaser agent for itself (the
“TD Purchaser Agent”, and together with the Liberty Purchaser Agent, the PNC
Purchaser Agent, the Gotham Purchaser Agent and the ST Purchaser Agent, the
“Purchaser Agents”). Capitalized terms used and not otherwise defined herein are
used as defined in the Purchase Agreement (as defined below).
RECITALS
WHEREAS, the Seller, the Collection Agent, the Purchasers, the Purchaser Agents,
the Banks and the Administrative Agent are parties to that certain Third Amended
and Restated Receivables Purchase Agreement dated as of September 24, 2012 (as
amended, supplemented or otherwise modified, the “Purchase Agreement”);
WHEREAS, the Originator, the Collection Agent and the Seller are parties to that
certain Third Amended and Restated Purchase and Contribution Agreement dated as
of September 24, 2012 (as amended, supplemented or otherwise modified, the
“Contribution Agreement”); and
WHEREAS, pursuant to Section 7.01 of the Purchase Agreement, the parties wish to
make certain amendments to clause (h) of Exhibit V to the Purchase Agreement as
hereinafter set forth.
NOW, THEREFORE, the parties agree as follows:
Section 1.Amendments to the Purchase Agreement. Effective as of the Effective
Date (as defined below), clause (h) of Exhibit V to the Purchase Agreement is
hereby amended and restated in its entirety to read as follows:
“(h)    As of the last day of any calendar month, either:
(i)for any calendar month ending after June 30, 2020, the Default Ratio shall
exceed (x) if such month is January, February, March, April or May, 10.25% or
(y) if such month is any other month, 9.50%; or


1

--------------------------------------------------------------------------------





(ii)(A) for any calendar month ending on or prior to June 30, 2020, the
three-month rolling average of the Default Ratio shall exceed 15.00% or (B) for
any calendar month ending after June 30, 2020, the three-month rolling average
of the Default Ratio shall exceed (x) if such month is January, February, March,
April or May, 10.00% or (y) if such month is any other month, 9.25%; or
(iii)(A) for any calendar month ending on or prior to June 30, 2020, the
three-month rolling average of the Delinquency Ratio shall exceed 10.00% or (B)
for any calendar month ending after June 30, 2020, the Delinquency Ratio shall
exceed 4.25% or the three-month rolling average of the Delinquency Ratio shall
exceed 4.00%; or
(iv) (A) for any calendar month ending on or prior to June 30, 2020, the Pool
Balance Dilution Ratio shall exceed 3.00% or (B) for any calendar month ending
after June 30, 2020, the Dilution Ratio shall exceed 3.25% or the Pool Balance
Dilution Ratio shall exceed 3.00%; or
(v)(A) for any calendar month ending on or prior to June 30, 2020, at any time,
the three-month rolling average Days Sales Outstanding shall exceed 100 days or
(B) for any calendar month ending after June 30, 2020, at any time, the Days
Sales Outstanding shall exceed (x) during December, January or February, 68.5
days, or (y) during any other month, 66.5 days; or”
Section 2.Effectiveness of this Agreement. This Agreement shall become effective
as of the date hereof (the “Effective Date”) at such time as executed
counterparts of this Agreement have been delivered by each party hereto to the
other parties hereto.
Section 3.Representations and Warranties. The Originator, the Seller and the
Collection Agent represent and warrant as follows:
(a)The execution, delivery and performance by the Originator, the Collection
Agent and the Seller of this Agreement (i) are within its corporate or limited
liability company powers, as applicable, (ii) have been duly authorized by all
necessary corporate or limited liability company action, as applicable, and
(iii) do not contravene (1) its charter, by-laws or limited liability company
agreement, as applicable, (2) any law, rule or regulation applicable to it or
(3) any contractual restriction binding on it or its property, in each case
under clauses (2) or (3) where such contravention would reasonably be expected
to have a material adverse effect on the collectability of any Pool Receivable,
on the Originator, on the Seller or on the performance by the Collection Agent
of its obligations under the Contribution Agreement or the Purchase Agreement.
This Agreement has been duly executed and delivered by the Originator, the
Seller and the Collection Agent.
(b)No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Originator, the Seller or the
Collection Agent of this Agreement or any other document to be delivered by the
Originator, the Seller or the Collection Agent hereunder other than those
already obtained; provided that the right of any assignee of a Receivable the
obligor of which is a Government Obligor to enforce such Receivable directly
against such obligor may be restricted by the Federal Assignment of Claims Act
or any similar applicable law to the extent the Originator or the Seller shall
not have complied with the applicable provisions of any such law in connection
with the assignment or subsequent reassignment of any such Receivable.
(c)This Agreement constitutes the legal, valid and binding obligation of the
Originator, the Seller and the Collection Agent, enforceable against the
Originator, the Seller and the Collection Agent in accordance with its terms
subject to bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).


2

--------------------------------------------------------------------------------





(d)The representations and warranties contained in (i) Section 4.01 of the
Contribution Agreement (with respect to the Originator), (ii) Exhibit III to the
Purchase Agreement (with respect to the Seller) and (iii) Section 4.08 of the
Purchase Agreement (with respect to the Collection Agent) are correct in all
material respects (except for those representations and warranties that are
conditioned by materiality, material adverse effect or a similar qualification,
which shall be correct in all respects) on and as of the date hereof as though
made on and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been correct in all material respects
(except for those representations and warranties that are conditioned by
materiality, material adverse effect or a similar qualification, which shall
have been correct in all respects) on and as of such earlier date.
(e)No event has occurred and is continuing, or would result from the
transactions contemplated hereby, that constitutes an Event of Termination or an
Incipient Event of Termination.
Section 4.Purchase Agreement and Contribution Agreement in Full Force and Effect
as Amended.
(a)The respective parties hereto acknowledge and agree that each reference in
the Purchase Agreement (including schedules and exhibits thereto) to “The Bank
of Tokyo-Mitsubishi UFJ, Ltd.” or “BTMU” or words to that effect is hereby
replaced in its entirety with a reference to “MUFG Bank, Ltd.” or “MUFG”,
mutatis mutandis. All of the provisions of the Purchase Agreement, as amended
hereby, and the Contribution Agreement, and all of the provisions of all other
documentation required to be delivered with respect thereto shall remain in full
force and effect and are ratified and confirmed in all respects.
(b)The respective parties hereto agree to be bound by the terms and conditions
of the Purchase Agreement, as amended hereby, and the Contribution Agreement, as
applicable, as though such terms and conditions were set forth herein.
(c)This Agreement may not be amended or otherwise modified except as provided in
the Purchase Agreement.
(d)This Agreement shall constitute a Transaction Document under both the
Purchase Agreement and the Contribution Agreement.
Section 5.Reference in Other Documents; Affirmation of Performance Undertaking
Agreement.
(a)On and from the date hereof, references to the Purchase Agreement in any
agreement or document (including without limitation the Purchase Agreement)
shall be deemed to include a reference to the Purchase Agreement, as amended
hereby, whether or not reference is made to this Agreement.
(b)United Rentals, Inc. hereby consents to this Agreement and hereby affirms and
agrees that the Performance Undertaking Agreement is, and shall continue to be,
in full force and effect and is hereby ratified and affirmed in all respects.
Upon and at all times after the effectiveness of this Agreement, each reference
in the Performance Undertaking Agreement to the “Receivables Purchase
Agreement”, “thereunder”, “thereof” or words of like import shall mean and be a
reference to the Purchase Agreement as amended by this Agreement, and as
hereafter amended or restated.


3

--------------------------------------------------------------------------------





Section 6.
Costs and Expenses.

The Seller agrees to pay on demand all reasonable and documented costs and
expenses in connection with the drafting, negotiation, revision, execution and
delivery of this Agreement and the other documents and agreements to be
delivered hereunder and thereunder, including, without limitation, the
reasonable and documented fees and out-of-pocket expenses of one firm of primary
counsel for the Administrative Agent and the Purchaser Agents, the Purchasers
and the Banks.
Section 7.
Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or by electronic mail in portable document
format (.pdf) shall be effective as delivery of a manually executed counterpart
of this Agreement.
Section 8.
Headings.

The descriptive headings of the various sections of this Agreement are inserted
for convenience of reference only and shall not be deemed to affect the meaning
or construction of any of the provisions hereof.
Section 9.
Governing Laws.

This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by, and construed in accordance with, the laws of
the state of New York (without giving effect to the conflict of laws principles
thereof, other than Section 5-1401 of the New York General Obligations Law,
which shall apply hereto).
The remainder of this page is intentionally left blank.


4

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.




ORIGINATOR:            UNITED RENTALS (NORTH AMERICA), INC.




By:    /s/ Colin Fox                
Name: Colin Fox
Title:     Assistant Treasurer


SELLER:                UNITED RENTALS RECEIVABLES LLC II




By:    /s/ Colin Fox                
Name: Colin Fox
Title:     Assistant Treasurer
  
COLLECTION AGENT:        UNITED RENTALS, INC.




By:    /s/ Colin Fox                
Name: Colin Fox
Title:     Assistant Treasurer




SOLELY FOR PURPOSES OF
SECTION 5(b):


UNITED RENTALS, INC.




By:    /s/ Colin Fox                
Name: Colin Fox
Title:     Assistant Treasurer








ADMINISTRATIVE
THE BANK OF NOVA SCOTIA

AGENT:    


By:    /s/ Doug Noe                
Name: Doug Noe
Title: Managing Director




5

--------------------------------------------------------------------------------





PURCHASER:            LIBERTY STREET FUNDING LLC




By:    /s/ Frank B. Bilotta            
Name: Frank B. Bilotta
Title: Vice President


PURCHASER AGENT:
THE BANK OF NOVA SCOTIA



By:    /s/ Doug Noe                
Name: Doug Noe
Title: Managing Director


BANK:
THE BANK OF NOVA SCOTIA



By:    /s/ Doug Noe                
Name: Doug Noe
Title: Managing Director


PURCHASER AGENT:        PNC BANK, NATIONAL ASSOCIATION




By:    /s/ Christopher Blaney            
Name: Christopher Blaney
Title: Senior Vice President




BANK:
PNC BANK, NATIONAL ASSOCIATION





By:    /s/ Christopher Blaney            
Name: Christopher Blaney
Title: Senior Vice President




PURCHASER:            GOTHAM FUNDING CORPORATION




By:    /s/ Kevin J. Corrigan            
Name: Kevin J. Corrigan
Title: Vice President




PURCHASER AGENT:
MUFG BANK, LTD.





By:    /s/ Eric Williams            
Name: Eric Williams
Title: Managing Director


6

--------------------------------------------------------------------------------







BANK:
MUFG BANK, LTD.





By:    /s/ Eric Williams            
Name: Eric Williams
Title: Managing Director


PURCHASER AGENT:
TRUIST BANK



By:    /s/ Jason Meyer            
Name: Jason Meyer
Title: Managing Director


 
BANK:
TRUIST BANK



By:    /s/ Jason Meyer            
Name: Jason Meyer
Title: Managing Director


PURCHASER AGENT:
THE TORONTO-DOMINION BANK





By:    /s/ Jamie Giles                
Name: Jamie Giles
Title: Managing Director


BANK:
THE TORONTO-DOMINION BANK





By:    /s/ Jamie Giles                
Name: Jamie Giles
Title: Managing Director






7